MERRITT, Circuit Judge,
dissenting.
Although I do not disagree that some defensive moves by a tender offeror may be found to be manipulative acts under the Williams Act, my view is that Mobil’s Williams Act case is moot in light of our disposition of the antitrust case. Mobil’s ability to raise and maintain a Williams Act challenge to the option arrangement necessarily rests on the assumption that Mobil can, in fact, make a tender offer. Having by in-junctive order decided that it is legally impossible for Mobil to make such an offer, Mobil’s ability to raise the Williams Act claim has disappeared and the issues are moot in a lawsuit between Mobil and Marathon.
Mobil’s Williams Act claims to market neutrality are moot because it can assert its claim only as a tender offeror. Although Mobil is also a shareholder of Marathon, Mobil cannot, consistently with the purposes of the Williams Act, sue in the posture of a target shareholder or as the representative of stockholders when its real interest is as a tender offeror. The Supreme Court in Piper v. Chris-Craft Industries, 430 U.S. 1, 35, 97 S.Ct. 926, 946, 51 L.Ed.2d 124 (1977), rejected the theory that an actively competing tender offeror may sue, qua shareholder, for violation of section 14(e). A rival tender offeror competing for target company stock cannot sue “in the posture of a target shareholder confronted with the decision of whether to tender or retain its stock.” Piper, supra at 35, 97 S.Ct. at 946.
Because the § 14(e) issue is moot, we need not reach the issue left open in Piper, whether section 14(e) confers on rival tender offerors standing to seek injunctive relief. And we need not define the meaning of manipulation under the Williams Act.
This is not a case in which the Williams Act issue “evades review.” The manipulation issues may be raised by a stockholder and perhaps by a competing tender offer- or — although we need not decide this issue — who is not legally disabled from bidding. In this case, the interests of the stockholders are not represented, and I do not think we should decide the issue.
I would dismiss this appeal.